958 A.2d 1042 (2008)
COMMONWEALTH of Pennsylvania, Petitioner
v.
Daniel WHITE, Respondent.
No. 2 EAL 2008.
Supreme Court of Pennsylvania.
October 16, 2008.

ORDER
PER CURIAM.
AND NOW, this 16th day of October, 2008, the Petition for Allowance of Appeal is GRANTED on the issue set forth below:
Is the Commonwealth entitled to have lifted a nolle prosequi entered into due to factors beyond the Commonwealth's control, where the Commonwealth has demonstrated due diligence and speedy trial issues are not implicated?